Case 1:20-sw-01422-NRN Document 6 Filed 01/04/21 USDC Colorado Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

IN RE APPLICATION OF THE UNITED
STATES OF AMERICA FOR AN ORDER   Case No. 20-sw-01422-NRN
AUTHORIZING THE INSTALLATION AND
USE OF PEN REGISTER AND TRAP
AND TRACE DEVICE


                            ORDER TO UN-RESTRICT CASE


       The United States has sought an order to un-restrict the above-captioned case

and the documents in it; it also asks the Court to allow the Provider in this case to

disclose the existence of the Court’s previous order to the account(s) subscriber(s).

The Court finds that there is good cause to grant the relief sought.

       IT IS THEREFORE ORDERED, that this case and its documents shall be un-

restricted, and that the Provider may disclose the Court’s previous order to the

subscriber(s) of the account(s).

       IT IS SO ORDERED on this 4th day of January, 2021.



                                          BY THE COURT:



                                          __________________________
                                          THE HON. N. REID NEUREITER
                                          UNITED STATES MAGISTRATE JUDGE
                                          DISTRICT OF COLORADO
